Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     
DETAILED ACTION
Acknowledgements
The Amendment to claims 1, 7, 9, 11, 17 and 19, filed on 08/18/2021, have been entered.
Claims 1-21, are pending.
Claims 10 and 20, canceled, therefore
Claims 1-9, 11-19 and 21, have been examined.

Continued Examination Under 37 CFR 1.114
6.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2021 has been entered. 

Response to Amendment/Remarks
35 USC § 112
7.	Applicant’s remarks and amendments to the claims did not resolve all the issues 
35 U.S.C. § 112 rejections as described below.

35 USC § 102/103
8.	Applicant is of the opinion that Skala does not teach (or even suggest, claim 1 
“deriving at least one private transaction key from the multiple private account keys or 
private account key components” Emphasis added. Examiner disagrees, for the purpose of examination this limitation is interpreted as deriving a private key from a private key components as taught by Skala in (col 18 lines 5-15 “...In embodiments, a shorter form of a private key may be used, such as a base 58 Wallet Import format, which may be derived from the private key using Base58 and/or Base58Check encoding”) and (col 17 lines 28-59, col 19 line 54-col 20).


Claim Rejections - 35 USC § 112
9. 	The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

10. 	Claims 1-9, 11-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 

Unclear Scope
11. 	Claims 1 and 11, recite “transmitting the signed sweeping transaction to a node that implements...” It is not clear which node is been referred to in this limitation. Is it the declared “a node implementing a distributed ledger” OR a new node as declared in this limitation? 
12. 	Dependent claims 2-9 and 12-19, 21 are also rejected as they depend from claims 1 and 11 respectively.

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 

14.	Claims 1-9, 11-19 and 21, are rejected under 35 U.S.C. 103 as being unpatentable over Skala et al. (US 10354325 B1) in view of Fletcher et al. (US 20200074450 A1).

15.	With respect to claims 1 and 11, Skala teaches a method and system, performed by a customer device communicating with at least one vault system, each of the at least one vault system storing a respective one of plurality of private account keys or private account key components associated with a customer (col 55 lines 35-51, col 56 line 32-col 57 line14, col 58 line 58-col 59 line 39, col 65 lines 17-62).
a node implementing a distributed ledger (“blockchain”, col 10 line 42-col 11 line23).
 the method comprising:
at least one processor (col 12 lines 6-24, col 22 lines 3-10). 
at least one memory communicatively coupled to the at least one processor and storing instructions (col 12 lines 6-24, col 22 lines 3-10).
at least one network interface communicatively coupled to the at least one processor and that communicates with the at least one vault system (col 12 lines 33-49, col 60 lines 19-49).
wherein the at least one processor executes the instructions causing the at least one processor to: 

generating, a sweeping transaction indicating a transfer of all funds from multiple input transaction addresses in a customer wallet to a new transaction address (col 17 lines 28-59, col 19 line4-col 20 line 5).
deriving at least one private transaction key from the multiple private account keys or private account key components (col 17 lines 28-59, col 18 lines 5-15, col 19 line 54-col 20).
 	and cryptographically signing the sweeping transaction using the at least one private transaction key (col 17 lines 55-59 “when a private key is swept, a transaction is automatically broadcast so that the entire balance held by the private key is sent or transferred to another address...”) to generate a signed sweeping transaction at least in part by encrypting the sweeping transaction using the at least one private transaction key (col 19 line 54-col 20 line 65, col 65 lines 17-62).
	Skala does not explicitly disclose
transmitting the signed sweeping transaction to a node that implements a distributed ledger and records the signed sweeping transaction on the distributed ledger. 

Therefore, it would have been obvious for a person of ordinary skill in the art at the time the application was filed to simply enhance the sweeping transaction information of Skala in view of Fletcher in order to have a secured permanent unalterable record of the transaction.

16.	With respect to claims 2 and 12, the combination of Skala and Fletcher teaches all the subject matter as disclosed in claim 11 above.
Furthermore, Skala discloses wherein deriving the at least one private transaction key from the multiple private 
account keys or private account key components comprises deriving the at least one private transaction key from less than a total quantity of the multiple private account keys or private account key components. (col 17 lines 28-39, col 20 lines 11-24).

17.	With respect to claims 3 and 13, the combination of Skala and Fletcher teaches all the subject matter as disclosed in claim 11 above.
Furthermore, Skala discloses wherein deriving the at least one private transaction key from the multiple private account keys or private account key components comprises deriving the at least one private transaction key from the 
  
18.	With respect to claims 4 and 14, the combination of Skala and Fletcher teaches all the subject matter as disclosed in claim 11 above.
Furthermore, Skala discloses further comprising generating and transmitting the plurality of private account keys or private account key components to the at least one vault system (col 17 lines 28-39, col 20 lines 11-24).
  
19.	With respect to claims 5 and 15, the combination of Skala and Fletcher teaches all the subject matter as disclosed in claim 11 above.
Furthermore, Skala discloses wherein the at least one vault system generates the plurality of private account keys or private account key components (col 17 lines 28-39, col 20 lines 11-24). 

20.	With respect to claims 6 and 16, the combination of Skala and Fletcher teaches all the subject matter as disclosed in claim 11 above.
Furthermore, Skala discloses wherein the at least one vault system and the customer device collectively generate the plurality of private account keys or private account key components (col 17 lines 28-39, col 20 lines 11-24).

claims 9 and 19, the combination of Skala and Fletcher teaches all the subject matter as disclosed in claim 11 above.
Furthermore, Skala discloses wherein each of the at least one vault system is controlled to store the respective one of the plurality of private account keys or private account key components associated with the customer by at least one of:  a credit union; a bank; a currency conversion system that converts currency into another form of currency; a corporation; and an individual (Fig. 32A step S7204, col 12 lines 25-49, col 22 lines 3-58).

22.	With respect to claim 21, the combination of Skala and Fletcher teaches all the subject matter as disclosed in claim 11 above.
Furthermore, Skala discloses wherein a currency conversion system generates the new transaction address, using a hashing function, based on the plurality of private account keys or private account key components;
	wherein the currency conversion system transmits the new transaction address to the customer device (col 20 lines 11-24, col 56 line 52-col 57 line 13, col 89 lines12-28, col 91 line 60-col 92 line 5).
  
23.	With respect to claims 7 and 17, the combination of Skala and Fletcher teaches all the subject matter as disclosed in claim 11 above.

Therefore, it would have been obvious for a person of ordinary skill in the art at the time the application was filed to simply enhance the sweeping transaction information of Skala in view of Fletcher in order to have the customer authenticated.
 
24.	Claims 8 and 18, are rejected under 35 U.S.C. 103 as being unpatentable over Skala et al. (US 10354325 B1) in view of Fletcher et al. (US 20200074450 A1), and further in view of Smith et al. (US 20170317997 A1).

25. 	With respect to claims 8 and 18, the combination of Skala in view of Fletcher, teaches all the subject matter of the method as described above with respect to claim 17, but did not disclose:
wherein the identity data comprises biometric data.
However, Smith discloses a method and a computer device
wherein the identity data comprises biometric data (¶¶ [0120], [0162], [0225]).
  	Therefore, it would have been obvious for a person of ordinary skill in the art at the time the application was filed to simply enhance the sweeping transaction information of Skala and secured storage of Fletcher, in view of Smith in order to 
.



Conclusion
26.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1)	Reed et al., (US 9614683 B1) – Signed Application Cards - relates to generating, and rendering signed application cards.

27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685